MURDOCK, Judge,
concurring specially.
Fiber Transport contends that, although it filed its motion for reconsideration some 57 days after the trial court’s order, it only learned of the trial court’s order 8 days before filing its motion. Therefore, according to Fiber Transport, the pendency of the motion for reconsideration and the fact that the trial court had not had an opportunity to consider Fiber Transport’s arguments when it entered the order should be considered “good cause” for extending the presumptively reasonable time period for filing a petition for a writ of mandamus under Rule 21(a), Ala R.App. P.
Analogizing the circumstances in this case to the circumstances addressed in Rule 77(d), Ala. R. Civ. P., I would reject Fiber Transport’s argument insofar as it relates to the timing of its motion. I therefore must conclude that the facts of this case do not make as strong a case for “good cause” as did the facts that our Supreme Court found to be lacking in Ex parte Troutman Sanders, LLP, 866 So.2d 547 (Ala.2003).